Case: 12-16403    Date Filed: 03/05/2014   Page: 1 of 2


                                                      [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________

                              No. 12-16403
                          Non-Argument Calendar
                        ________________________

               D.C. Docket No. 3:12-cr-00003-CAR-CHW-1



UNITED STATES OF AMERICA,

                                                                Plaintiff-Appellee,

                                    versus

JUSTIN DANIEL,
a.k.a. J Rock,

                                                          Defendant-Appellant.

                        ________________________

                 Appeal from the United States District Court
                     for the Middle District of Georgia
                       ________________________

                               (March 5, 2014)

Before TJOFLAT, PRYOR and MARTIN, Circuit Judges.

PER CURIAM:
              Case: 12-16403     Date Filed: 03/05/2014    Page: 2 of 2


      Martin Vogelbaum, counsel for Justin Daniel, has moved to withdraw from

further representation of the appellant and filed a brief pursuant to Anders v.

California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our independent

review of the entire record reveals that counsel’s assessment of the relative merit of

the appeal is correct. Because independent examination of the entire record reveals

no arguable issues of merit, counsel’s motion is GRANTED, and Daniel’s

convictions and sentences are AFFIRMED.




                                          2